J. S20024/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA        :     IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                 v.                 :
                                    :
THOMAS COFFEE,                      :          No. 54 EDA 2016
                                    :
                      Appellant     :


         Appeal from the Judgment of Sentence, August 4, 2015,
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No. CP-51-CR-0010364-2013


COMMONWEALTH OF PENNSYLVANIA        :     IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                 v.                 :
                                    :
THOMAS COFFEE,                      :          No. 56 EDA 2016
                                    :
                      Appellant     :


         Appeal from the Judgment of Sentence, August 4, 2015,
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No. CP-51-CR-0010393-2013


COMMONWEALTH OF PENNSYLVANIA        :     IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                 v.                 :
                                    :
THOMAS COFFEE,                      :          No. 57 EDA 2016
                                    :
                      Appellant     :


         Appeal from the Judgment of Sentence, August 4, 2015,
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No. CP-51-CR-0010362-2013
J. S20024/17


COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                    v.                   :
                                         :
THOMAS COFFEE,                           :          No. 58 EDA 2016
                                         :
                         Appellant       :


            Appeal from the Judgment of Sentence, August 4, 2015,
             in the Court of Common Pleas of Philadelphia County
               Criminal Division at No. CP-51-CR-0010379-2013



BEFORE: BOWES, J., OTT, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                    FILED MAY 16, 2017

        Thomas Coffee appeals from the August 4, 2015 judgment of sentence

of life imprisonment plus a consecutive aggregate term of 50 to 100 years’

imprisonment imposed after a jury found him guilty of first-degree murder,

four counts each of robbery and possessing an instrument of crime (“PIC”),

three counts of carrying a firearm without a license, and two counts each of

criminal conspiracy and robbery of a motor vehicle.1     After careful review,

we affirm the judgment of sentence.

        The trial court summarized the factual background of this case as

follows:

                   On June 7, 2013, Jose Ocana searched
             Craigslist.com intending to trade his dirt bike for a
             street motorcycle. Finding a motorcycle that he was
             interested in buying, Ocana contacted the seller by

1
    18 Pa.C.S.A. §§ 2502(a), 3701, 907, 6106, 903, and 3702, respectively.


                                     -2-
J. S20024/17


          phone in order to set up a trade. Based on the voice
          of the individual he contacted, Ocana believed the
          seller to be a Hispanic male. After talking with the
          seller multiple times on the phone, Ocana and the
          seller agreed to make the trade at Ocana’s home on
          the 3400 block of Emerald Street in Philadelphia.
          That evening, Ocana brought his dirt bike in front of
          his home and, seeing a Hispanic male walking down
          the street, Ocana called the seller again to confirm
          that the man he saw was the seller. The Hispanic
          male on the street answered the phone. Ocana later
          identified this Hispanic male as Joshua Gutierrez.
          Ocana also saw two black males, one of whom was
          [appellant], walking behind Gutierrez.

                Ocana and Gutierrez met on the street, and
          Ocana turned to retrieve an umbrella from the trunk
          of his car. As Ocana retrieved the umbrella, the
          unidentified black male pulled a gun and pressed it
          against Ocana’s back. [Appellant] then went through
          Ocana’s pockets, taking Ocana’s keys, wallet, and
          cell phone. As Gutierrez drove off with Ocana’s dirt
          bike, the unknown black male ordered Ocana to the
          ground, to turn face up, and then placed the gun
          against Ocana’s forehead. [Appellant] then got into
          the driver’s seat of Ocana’s car, while the other black
          male got into the passenger seat. [Appellant] and
          the other black male then fled the scene in Ocana’s
          vehicle. Ocana went to a neighbor’s home, where he
          called police.

               Ocana informed police of the phone number he
          had used to contact Gutierrez.            Detectives
          subsequently investigated the Craigslist ad to which
          Ocana responded and determined that the ad was
          connected       to      the     email        address
          joshuagutierrez772@yahoo.com and that the phone
          number provided in the ad belonged to Gutierrez.

                On June 8, 2013, Ben Booker responded to a
          Craigslist ad, seeking to purchase a motorcycle. This
          ad was the same ad to which Ocana had responded.
          Booker offered to trade three legally purchased
          firearms for the motorcycle. Booker negotiated the


                                   -3-
J. S20024/17


          sale during a series of phone calls that he had placed
          to the phone number listed in the ad. The seller
          suggested that they meet at a location on the
          4600 block of Stenton Avenue to conduct the trade.
          Booker drove to the meeting in his Lexus RS 300
          accompanied by his cousin, where he was flagged
          down by Gutierrez.

                 While Booker and Gutierrez were talking,
          [appellant] approached them.       [Appellant] then
          pulled two handguns and pointed one firearm each at
          Booker and his cousin. [Appellant] ordered Booker
          and his cousin to the ground while four other
          individuals approached.      [Appellant] gave one
          firearm to Gutierrez, and the two continued to point
          the firearms at Booker and his cousin while the other
          individuals    went   through    Booker’s    pockets.
          [Appellant] had his gun against Booker’s head.
          [Appellant] and his associates took Booker’s wallet,
          wedding ring, and personal firearm, and then got
          into Booker’s Lexus and fled, along with the
          additional firearms and ammunition that were inside
          the car. Among the weapons stolen in Booker’s car
          was a .40 caliber handgun. Booker contacted police
          and provided the investigating detective with a fired
          cartridge casing that had come from the .40 caliber
          handgun stolen by [appellant].

                On June 10, 2013, two days after being
          robbed, Booker saw [appellant] on Church Street,
          but [appellant] fled in a van before police could
          arrive on the scene.         Booker later identified
          [appellant] in a photo array on June 24, 2013.

                On June 17, 2013, at approximately 9:30 a.m.,
          Malik Bivings was walking down the 7000 block of
          Horrocks Street. There he encountered [appellant],
          who had a firearm in hand and ordered Bivings into
          an alley. [Appellant] directed Bivings to empty his
          pockets. [Appellant] took Bivings’ iPhone, watch,
          and wallet before leaving the area.         Bivings
          contacted the police and reported the robbery on
          June 21, 2013. Bivings identified [appellant] in a
          photo array on July 2, 2013.


                                  -4-
J. S20024/17



                 On June 21, 2013, Daniel Cook, a resident of
          New Jersey, headed to a meeting to purchase a
          Yamaha Banshee ATV vehicle that was offered for
          sale in a Craigslist ad. Prior to that day, Cook had
          agreed to pay $950 and a PlayStation 3 gaming
          console in exchange for the ATV. [Appellant] had
          posted this ad using his own email address and his
          cell phone number.       Cook and [appellant] had
          contacted each other by phone call and text
          messaging to arrange the deal. Cook arrived at the
          location for the trade sometime around 11 p.m. with
          his fiancée, Jessica Davis, and three friends who
          would help transport the ATV. Upon arriving at the
          location for the deal, Cook’s fiancée parked the car
          and Cook exited without the other passengers,
          meeting with a black male who was sitting on the
          steps of 6704 Hollis Street wearing a white towel on
          his head. Cook, in possession of the PlayStation 3,
          and the black male walked around the corner of
          Walnut Street. Shortly after they went around the
          corner, Cook’s fiancée and friends heard three
          gunshots. Cook’s friends went around the corner to
          locate Cook and found him lying next to the curb a
          few feet away from the corner where he and the
          black male had gone. Cook’s pockets had been
          turned inside out. Cook’s fiancée then called the
          police.

                Police arrived on the scene of the shooting and
          found Cook on the street, unresponsive with multiple
          gunshot wounds. Medical personnel arrived at the
          scene and declared Cook dead at 11:23 p.m. Cook
          had been shot once in the back and once in his lower
          right leg. Three .40 caliber fired cartridge casings
          were recovered at the scene. Cook’s fiancé gave
          police the cell phone number that Cook had called to
          contact the seller.       The police obtained the
          subscriber information for that number, which listed
          as the subscriber’s address the address of
          [appellant] on Lukens Avenue in Willow Grove,
          Pennsylvania.




                                  -5-
J. S20024/17


                Sometime after midnight on June 22, 2013,
          [appellant] returned to his home in Willow Grove and
          talked to his girlfriend, telling her that his phone,
          from which he had just called her, had been stolen
          and that he needed help cancelling the phone line.
          Also shortly after midnight, [appellant] deleted the
          Craigslist ad to which Cook had responded.

                  Working in association with the Abington Police
          Department,       Philadelphia   Police   arrived    at
          [appellant’s] home later that morning, while
          [appellant] was in the house. While his home was
          surrounded by police, [appellant] again asked his
          girlfriend to lie about his phone being stolen. After
          about 15 minutes, [appellant] exited the home and
          was taken into custody.

                [Appellant’s] cell phone records indicated that
          around the time of the murder, [appellant’s] phone
          was located in the coverage area of the cell tower
          that included the location on Hollis Street where the
          murder occurred. These records further indicated
          that [appellant’s] cell phone traveled north, away
          from the scene of Cook’s murder, in the minutes
          immediately following the murder, ultimately
          stopping in an area that included [appellant’s] home
          address.

                While searching [appellant’s] home, police
          recovered multiple cell phones, including the cell
          phone that had been stolen from Bivings on June 17,
          2013. Police also located [appellant’s] cell phone,
          recovered without a SIM card, as well as a bent
          SIM card that had been removed from the phone.
          On that phone police found pictures of the ATV from
          the Craigslist ad to which Cook had responded, with
          [appellant] astride it.    Police also recovered a
          .40 caliber bullet that matched the type of bullets
          stolen from Booker and used to kill Cook.
          Subsequent analysis revealed that Cook was shot
          with the .40 caliber firearm stolen from Booker on
          June 8, 2013.




                                   -6-
J. S20024/17


Trial court opinion, 3/29/16 at 2-7 (citations to notes of testimony and

footnotes omitted).

     Appellant was charged with a litany of crimes in connection with these

incidents at four separate docket numbers.     These cases were ultimately

consolidated, and appellant proceeded to a jury trial on July 27, 2015. On

August 4, 2015, appellant was found guilty of all charges except one count

of carrying a firearm without a license.2    That same day, the trial court

sentenced appellant to life imprisonment for first-degree murder plus a

consecutive aggregate term of 50 to 100 years’ imprisonment for the

remaining counts.     On August 7, 2015, appellant filed post-sentence

motions, which were denied by the trial court on November 24, 2015. This

timely appeal followed on December 22, 2015. On December 23, 2015, the

trial court entered an order directing appellant to file a Pa.R.A.P. 1925(b)

statement within 21 days. Appellant filed a timely Rule 1925(b) statement

on January 13, 2016. Thereafter, on March 29, 2016, the trial court filed a

comprehensive, 15-page Rule 1925(a) opinion.

     Appellant raises the following issues for our review:



2
  Specifically, at CP-51-CR-0010379-2013, appellant was found guilty of one
count each of criminal conspiracy, robbery, robbery of a motor vehicle, and
PIC. At CP-51-CR-0010364-2013, appellant was found guilty of one count
each of criminal conspiracy, robbery, robbery of a motor vehicle, PIC, and
carrying a firearm without a license. At CP-51-CR-0010362-2013, appellant
was found guilty of robbery, carrying a firearm without a license, and PIC.
Lastly, at CP-51-CR-0010393-2013, appellant was found guilty of
first-degree murder, robbery, carrying a firearm without a license, and PIC.


                                    -7-
J. S20024/17


            [1.]   Is [appellant] entitled to an Arrest of Judgment
                   on the charges of Murder, Criminal Conspiracy,
                   Robbery and related offenses, where the
                   evidence is insufficient to establish that
                   [appellant] was a principal, conspirator or an
                   accomplice to the crimes in question; with
                   regard to Murder in the First Degree
                   specifically, the evidence is insufficient, in the
                   alternative, where the Commonwealth could
                   not prove that [appellant] acted with specific
                   intent to kill nor with premeditation?

            [2.]   Is [appellant] entitled to a new trial on the
                   charges of Murder in the First Degree together
                   with Robbery, Criminal Conspiracy and all
                   related offenses where the verdict is not
                   supported by the greater weight of the
                   evidence?

Appellant’s brief at 3.

      Preliminarily, we note that in the “Argument” section of his brief,

appellant only challenges whether there was sufficient evidence to sustain

his conviction for the first-degree murder of Daniel Cook. (See appellant’s

brief at 10-15.) Accordingly, we will limit our sufficiency discussion to that

specific conviction.      Specifically, appellant argues the evidence was

insufficient to support his convictions for first-degree murder because the

Commonwealth failed to prove he had a specific intent to kill Cook. (Id. at

10-11.) We disagree.

            In reviewing the sufficiency of the evidence, we must
            determine whether the evidence admitted at trial
            and all reasonable inferences drawn therefrom,
            viewed in the light most favorable to the
            Commonwealth as verdict winner, is sufficient to
            prove every element of the offense beyond a
            reasonable doubt. As an appellate court, we may


                                      -8-
J. S20024/17


             not re-weigh the evidence and substitute our
             judgment for that of the fact-finder. Any question of
             doubt is for the fact-finder unless the evidence is so
             weak and inconclusive that as a matter of law no
             probability of fact can be drawn from the combined
             circumstances.

Commonwealth v. Thomas, 988 A.2d 669, 670 (Pa.Super. 2009), appeal

denied, 4 A.3d 1054 (Pa. 2010) (citations omitted).

       It is the element of a willful, premeditated, and deliberate intent to kill

that distinguishes first-degree murder from all other types of criminal

homicide. “To convict a defendant of first-degree murder, the jury must find

that (1) a human being was unlawfully killed; (2) the defendant is

responsible for the killing; and (3) the defendant acted with a specific intent

to kill.”   Commonwealth v. Montalvo, 956 A.2d 926, 932 (Pa. 2008),

cert. denied, 556 U.S. 1186 (2009) (citation omitted); 18 Pa.C.S.A.

§ 2502(a).

       Viewing   the   evidence    in   the   light   most   favorable   to   the

Commonwealth, the verdict winner, the record supports the trial court’s

conclusion that there was overwhelming evidence for the jury to find that

appellant shot and killed Cook on the evening of June 21, 2013. As the trial

court summarized in its opinion,

                    Commonwealth witness Darlene White, who
             knew [appellant], testified that she saw a black male
             sitting in front of [appellant’s] old home, wearing a
             towel over his head, whose build and frame were
             similar to that of [appellant]. [(Notes of testimony,
             7/28/15 at 203-209.)] That the person whom White
             saw was the killer was established by both Daniel


                                        -9-
J. S20024/17


          Fortunato, Cook’s friend, and Jessica Davis, Cook’s
          fiancé, who each testified that at the time of the
          shooting, Cook was meeting with a black male,
          wearing a towel on his head, who was sitting in front
          of [appellant’s] old home. [(Id. at 185; notes of
          testimony, 7/29/15 at 89-90.]

                 While none of the eyewitnesses could positively
          identify [appellant] as the shooter, the additional
          physical     and    forensic   evidence     establishing
          [appellant’s] guilt was overwhelming.         First, the
          Craigslist ad to which Cook responded listed for the
          seller’s contact information [appellant’s] personal
          email address, thomascoffee6@gmail.com, and
          [appellant’s] phone number. [(Notes of testimony,
          7/30/15 at 141-143, 146.)] Second, Cook’s cell
          phone showed that it had been used to communicate
          repeatedly with [appellant’s] cell phone during the
          time leading up to the murder. [Id. at 75-80.)]
          Third, a forensic examination of [appellant’s] cell
          phone revealed that [appellant’s] phone was in the
          immediate area of Cook’s murder at the time of the
          gunshots, and that the phone then rapidly traveled
          north immediately following the murder, ultimately
          stopping at the area of [appellant’s] home in Willow
          Grove. [(Notes of testimony, 8/3/15 at 31, 33-36,
          38-43.)]       Fourth, a picture was found on
          [appellant’s] phone, showing [appellant] astride the
          ATV that Cook was attempting to purchase. [(Notes
          of testimony, 7/30/15 at 103-104.)] Fifth, ballistics
          evidence revealed that Cook was shot and killed with
          one of the firearms that [appellant] stole from
          [Ben] Booker thirteen days before the shooting.
          [(Notes of testimony, 7/29/15 at 117-118, 162.)]
          Finally, following [appellant’s] arrest, police found in
          [appellant’s] home a round of Federal brand
          .40 caliber ammunition, which matched the type of
          ammunition that was both stolen from Booker and
          used against Cook.       [(Id. at 165-166; notes of
          testimony, 7/30/15 at 88.)]

                There   was     also   compelling  evidence
          establishing [appellant’s] consciousness of guilt.
          Immediately upon his return home after the


                                   - 10 -
J. S20024/17


            shooting, [appellant] falsely claimed to his girlfriend,
            Alexis Green, that his cell phone, from which he had
            just called her, had been stolen earlier that day while
            he was playing basketball. [(Notes of testimony,
            7/29/15 at 208-211; notes of testimony, 7/30/15 at
            50.)] [Appellant] further requested help from his
            girlfriend in order to cancel the phone service.
            [(Id.)]      Additionally, [appellant] deleted the
            Craigslist ad to which Cook had responded within an
            hour of the shooting. [(Notes of testimony, 7/30/15
            at 143-144).] The next morning, while police had
            surrounded [appellant’s] home, [appellant] asked his
            girlfriend to lie for him and tell police that his cell
            phone had been stolen.         [(Notes of testimony,
            7/29/15 at 89, 95-97; notes of testimony, 7/30/15
            at 51-52.)]      Police found additional evidence of
            [appellant’s] consciousness of guilt when they
            recovered [appellant’s] cell phone, without its
            SIM card, and then located the SIM card separately
            in a plastic bag. The SIM card had been bent in an
            apparent attempt to destroy it.            [(Notes of
            testimony, 7/30/15 at 89, 95-97.)]

Trial court opinion, 3/29/16 at 11-12 (citation formatting corrected).

      The record further reflects that Cook was shot multiple times, once in

the leg and once in the back.     (Notes of testimony, 7/29/15 at 190-193.)

Commonwealth witness Dr. Edwin Lieberman, the Philadelphia medical

examiner and expert in forensic pathology, testified that the gunshot to

Cook’s back penetrated his heart and left lung, ultimately resulting in his

death. (Id. at 193-195.) It is well settled that “[t]he firing of a bullet in the

general area in which vital organs are located can in and of itself be

sufficient to prove specific intent to kill beyond a reasonable doubt.”

Commonwealth v. Manley, 985 A.2d 256, 272 (Pa.Super. 2009), appeal

denied, 996 A.2d 491 (Pa. 2010) (citation omitted).              Based on the


                                     - 11 -
J. S20024/17


foregoing, we find that appellant possessed the requisite intent to kill Cook

and that his claim that there was insufficient evidence to sustain his

conviction for first-degree murder must fail.

      We now turn to appellant’s claim that the verdict was against the

weight of the evidence.    (Appellant’s brief at 16.)   Specifically, appellant

argues the that the guilty verdict for the first-degree murder of Cook “was

based on nothing more than speculation, conjecture and surmise” and that

“[t]he greater weight of the evidence only would have established that there

was a robbery set up and that the robbery went bad.”         (Id. at 17.)   We

disagree.

      “An allegation that the verdict is against the weight of the evidence is

addressed to the discretion of the trial court.” Commonwealth v. Galvin,

985 A.2d 783, 793 (Pa. 2009), cert. denied, 559 U.S. 1051 (2010) (citation

omitted).

            [W]here the trial court has ruled on the weight claim
            below, an appellate court’s role is not to consider the
            underlying question of whether the verdict is against
            the weight of the evidence. Rather, appellate review
            is limited to whether the trial court palpably abused
            its discretion in ruling on the weight claim.

Commonwealth v. Shaffer, 40 A.3d 1250, 1253 (Pa.Super. 2012) (citation

omitted).

            Because the trial judge has had the opportunity to
            hear and see the evidence presented, an appellate
            court will give the gravest consideration to the
            findings and reasons advanced by the trial judge
            when reviewing a trial court’s determination that the


                                    - 12 -
J. S20024/17


            verdict is against the weight of the evidence. One of
            the least assailable reasons for granting or denying a
            new trial is the lower court’s conviction that the
            verdict was or was not against the weight of the
            evidence and that a new trial should be granted in
            the interest of justice.

            This does not mean that the exercise of discretion by
            the trial court in granting or denying a motion for a
            new trial based on a challenge to the weight of the
            evidence is unfettered. In describing the limits of a
            trial court’s discretion, we have explained[,] [t]he
            term “discretion” imports the exercise of judgment,
            wisdom and skill so as to reach a dispassionate
            conclusion within the framework of the law, and is
            not exercised for the purpose of giving effect to the
            will of the judge. Discretion must be exercised on
            the foundation of reason, as opposed to prejudice,
            personal motivations, caprice or arbitrary actions.
            Discretion is abused where the course pursued
            represents not merely an error of judgment, but
            where the judgment is manifestly unreasonable or
            where the law is not applied or where the record
            shows that the action is a result of partiality,
            prejudice, bias or ill-will.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (citations and

emphasis omitted).

      Upon review, we discern no abuse of discretion on the part of the trial

court in rejecting appellant’s weight claim. (See trial court opinion, 3/29/16

at 13.) “[T]he trier of fact while passing upon the credibility of witnesses

and the weight of the evidence produced, is free to believe all, part or none

of the evidence.”    Commonwealth v. Andrulewicz, 911 A.2d 162, 165

(Pa.Super. 2006) (citation omitted), appeal denied, 926 A.2d 972 (Pa.

2007).   Here, the jury evidently found the 18 witnesses presented by the



                                    - 13 -
J. S20024/17


Commonwealth at trial credible, and elected not to believe appellant’s

version of the events. We are precluded from reweighing the evidence and

substituting our judgment for that of the fact-finder. Clay, 64 A.3d at 1055.

Accordingly, appellant’s weight claim must fail.

      Appellant further contends the trial court abused its discretion in

precluding   him   from   impeaching    the   detective   initially   assigned   to

investigate the homicide of Cook, Detective Ronald Dove, with unrelated

allegations of misconduct.3 (Appellant’s brief at 17-21.) The record reflects

that appellant failed to include this specific claim in his “Statement of

Question[s] Involved.”    (See id. at 3.)     Accordingly, we deem it waived.

See Commonwealth v. Garland, 63 A.3d 339, 342 (Pa.Super. 2013)

(concluding that an issue not explicitly raised in appellant’s statement of the

questions involved is waived); Pa.R.A.P. 2116(a) (“No question will be

considered unless it is stated in the statement of questions involved or is

fairly suggested thereby[]”).

      In any event, even if appellant had not waived this claim, he would not

be entitled to relief.    As recognized by the trial court, Detective Dove

provided no evidence of appellant’s guilt, and his testimony would not have

been helpful to either party. Specifically, the trial court reasoned as follows:



3
  At the time of appellant’s trial, Detective Dove had been terminated from
the Philadelphia police force and was facing charges for allegedly helping his
girlfriend flee the city after she murdered her ex-boyfriend. (See trial court
opinion, 3/29/16 at 14; appellant’s brief at 7-8, 17-21.)


                                     - 14 -
J. S20024/17


            [I]t was clear that Dove, who was not called as a
            Commonwealth witness, had nothing to offer about
            the case that was not cumulative of the testimony of
            other witnesses, and did not state anything that was
            helpful to the defense. As a result, it was apparent
            to the [trial c]ourt that [appellant] wished to call
            Dove as a witness for the sole purpose of offering
            evidence about the charges pending against him in
            order to unfairly prejudice the jurors against the
            Commonwealth through the allegations regarding
            Dove’s unrelated conduct.

Trial court opinion, 3/29/16 at 14-15 (citation to notes of testimony

omitted).

      Moreover, there is no indication that Detective Dove acted improperly

in investigating appellant’s case, and the only conceivable purpose in

presenting Detective Dove’s alleged misconduct in an unrelated matter

would be to impeach his credibility. As discussed, given the overwhelming

evidence in this case, appellant cannot possibly show that the proffered

“evidence” of Detective Dove’s alleged misconduct would have led to a

different result. As such, his claim would fail.

      Based on the foregoing, we find no abuse of the trial court’s discretion

and affirm appellant’s August 4, 2015 judgment of sentence.

      Judgment of sentence affirmed.




                                     - 15 -
J. S20024/17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/16/2017




                          - 16 -